 Case 5:21-cv-00035-SB-MRW Document 18 Filed 08/16/21 Page 1 of 1 Page ID #:1689



 1
 2                                                             -6
 3
 4
 5
 6
 7
 8
 9         IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. ED CV 21-35 SB (MRW)
13    IRINEO ROBLES GOMEZ,
14                    Petitioner,
                                           JUDGMENT
15               v.
16    RON GODWIN, WARDEN,
17                    Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the petition is denied and this action is
23   dismissed with prejudice.
24
     Dated: August 16, 2021
25
26
                                              Stanley Blumenfeld, Jr.
27                                           United States District Judge
28
